Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Arguments

Applicant's arguments filed 3/28/2022 have been fully considered.  Applicant’s arguments are respectfully found to be not persuasive because has argued against the references individually (MPEP 2145(IV)).  Applicant has amended claim 1 o include “light emitted from an overlapping area of the first light emitting layer an the second light emitting layer presents a light emitting color of the light emitting region of the second light emitting layer” and “ the firs light emitting layer covers at least two adjacent light emitting units and the area between the adjacent at least two light emitting units, the adjacent light emitting units are respectively covered by the corresponding second light emitting layer, and the second dl light  emitting layer is disconnected in the area between the adjacent light emitting units”.  New grounds of rejection are made.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2018/0045953 A1)(“Fan”) in view of Oskool et al (US 2016/0197306 A1)(“Oskool”) and of Yuki (US 2009/0026943 A1) .
Fan discloses a  first and a second light emitting layer in direct contact, as Fan discloses layers 102-1 and 102-M in Fig. 1B, which Fan discloses are emitting layers , as Fan discloses 106-1, 106-2 are multiple layers in which are embedded geometric structure 102-1, 102-2… (para 0073) and which are the emitting portions , the geometric structures are parts of an emitting device such as an OLED (para. 0285), and the emitting portions may be semiconductors which  have tunable carrier concentrations (para. 0301). Fig. 1B shows the portions which are the emitting portions include portions which are contacting each other and Fig. 14 shows that multiple of the emitting portions may contact each other and there are portions that are disconnected from each other .  
Fan, also discloses an  OLED device (para. 0285), discloses increasing the efficiency of the device by optimizing the topology by geometrically optimizing a periodic structure of the device (Abstract), by optimizing the structure of materials with tunable carrier concentrations (para. 0301)  and producing systems with hybrid optoelectronic capabilities (para. 0301).  Fan also discloses forming a geometric structure on a base layer or substrate 100 (para. 0069 and Fig. 1B)  and forming structures 102-1, 102-2, 102-M , in the layers 106-1 and 106-2 in Fig. 1B, and optimizing the components to have particular optical properties of for example scattering, reflection, or transmission (para. 0073-0074).  Fan also discloses a light emitting device including the geometric structure (para. 0276 and 0285)
Fan is does not explicitly state   a light emitting ratio being preset and with respect to the first carrier being a hole.
With respect to a light emitting ratio being preset, Fan discloses optimization of the device, which is a disclosure of the light emitting ratio being preset.
Oskool, in the same field of endeavor of OLED with enhancing layers (Abstract ), discloses  a top emitting OLED which includes a p doped hole transport layer, as Oskool discloses a p doped transport layer (para. 0064-0065).
Yuki, in the same field of endeavor of design of optical devices which emit light of a predetermined color (Abstract),  discloses the first carrier being a hole, as Yuki discloses high hole mobility (para. 0097), which is a disclosure of the first carrier being holes,
Yuki also discloses a first and a second layer,  the second layer is at a first side of the first layer and partially covers the first layer at a first side
Both layers are made from a material which has a larger mobility  for a first carrier than a second carrier
The second layer includes a region not covered by the second layer configured to emit light of different colors at a preset ratio, light emitted from overlapping area of the first and second layer presents a light emitting color of the second region of the second layer, the first and second light emitting layers 61 and 62 are shown in Fig. 2 (para. 0088).  preset according to the preset ratio, as Yuki discloses the layers are suitably set according to the dimensions such as thickness and the overlapping (para. 0088), the first layer covers two adjacent light emitting units and the area between the adjacent two units, the adjacent light emitting units are respectively covered by corresponding second light emitting layer and the second light emitting layer is disconnected in the area between the adjacent light emitting units (Fig. 2).  Yuki also discloses an anode, which is a hole injecting electrode, a cathode wich is an electron injecting electrode, and the organic EL (electroluminescent) layer between (para. 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a p type transport layer a taught by Oskool with the device disclosed by Fan because Oskool discloses an arrangement which is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Yuki with the device disclosed by Fan because Yuki discloses a material of art recognized suitability for an intended purpose, for example a top emission OLED as disclosed by Yuki (Yuki, para. 0104).
Re claim 2:  Yuki discloses the preset conditions of the light emitting layers are arranged for emitting white light by mixing of two colors which are arranged as stated above (para. 0037).
Re claim 3:  Yuki discloses a portion of the first organic material layer 61 forms a first light emitting region and the second organic material layer forms a second light emitting region (para. 0074-0075 and Fig. 10).
Re claim 4:  Yuki discloses in Fig. 10 the first layer 61 is partially covered by the second layer 62, the first layer forming the first light emitting region and the second layer forming the second light emitting region(para. 0074-0075).
Re claim 5:  Yuki discloses in Fig. 10 the first layer 61 is partially covered by the second layer 62, the first layer forming the first light emitting region and the second layer forming the second light emitting region(para. 0074-0075).
Re claim 6:  Yuki discloses in Fig. 10 the first layer 61 is partially covered by the second layer 62, the first layer forming the first light emitting region and the second layer forming the second light emitting region(para. 0074-0075).  Yuki also  discloses a third light emitting region 163 (Fig. 10 and para. 0074).
Re claim 7:  Yuki discloses the area ratio of the first light emitting region 161 and the second light emitting region 162 and the region 163 are predetermined such that the region 163 is prevented 


from being larger than either of the other two regions, which is a disclosure of the ratio of the area not covered by the second layer is larger than 1.
Re claim 8:  Yuki discloses the first light emitting layer is an integral structure of the organic EL device, as Yuki discloses the layer is one of the emitting layers (para. para. 0050).
Re claim 9:  Yuki discloses the light emitting layer which includes layer 61 (para. 0030 and 0050) is between the anode and cathode (para. 0049).
            Re claim 10:   Yu discloses the first electrode or anode 3 is an integral structure of the light emitting region (Fig. 10 and para. 0105).
             Re claim 11:  Yu discloses on the anode or first electrode a hole transporting layer, an electron transporting layer, a hole injecting layer, and an electron injecting layer , a hole blocking layer, and an electron blocking layer (para. 0095).
                 Re claim 12:  Yuki, in the same field of endeavor of design of optical devices which emit light of a predetermined color (Abstract),  discloses the first carrier being a hole, as Yuki discloses high hole mobility (para. 0097), which is a disclosure of the first carrier being holes, and the second carrier being electrons.
Re claim 13:  Fan discloses a light emitting device (para. 0055), for example  an OLED device (para. 0285) which includes the device of claim 1.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2018/0045953 A1)(“Fan”) in view of Oskool et al (US 2016/0197306 A1)(“Oskool”) and of Yuki (US 2009/0026943 A1) as applied to claim 1  and further in view oof Lee et al (US 2018/0159068 A1)(“Lee”).
Fan in view of Oskool and Yuki discloses the limitations of claim 1 as stated above.  Fan in view of Oskook and Yuki is silent with respect to a fine metal mask.
 Yuki discloses a method including
Forming a first light emitting layer and a second light emitting layer, the second light emitting layer arranged on the first light emitting layer surface at the first side partially covers the surface of the first light emitting layer as shown in Fig. 10,  with a preset light emitting area ratio and  Yuki discloses the area ratio of the first light emitting region 161 and the second light emitting region 162 and the region 163 are 
predetermined..such that the region 163 is prevented from being larger than either of the other two regions, which is a disclosure of the ratio of the area not covered by the second layer is larger than 1.
          Fan and Oskool and Yuki is silent with respect to metal mask.
Lee, in the same field of endeavor of light emitting devices (Abstract), discloses an open mask or a metal mask for depositing organic material in the forming of the light emitting devices (para. 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an open mask as disclosed by Lee with the method disclosed by 
           Because Lee discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 15:  Lee, in the same field of endeavor of light emitting devices (Abstract), discloses an open mask or a metal mask for depositing organic material in the forming of the light emitting devices (para. 0116) as stated above for the method in the rejection of claim 14.
Fan in view of Oskool discloses the limitations of claim 1 as stated above.  Fan in view of Oskool is silent with respect to the recited ratio of the first side of the first light emitting layer and the second light emitting layer.
 Yuki, in the same field of endeavor of design of optical devices which emit light of a predetermined color (Abstract),  discloses the ratio of the areas can be set to choose the color which is 


emitted (para. 0008 and 0056 and 0112) by the design of the dimensions of the regions of the different emitting colors (para.  0008, .0056, and 0112).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have obtained the recited ratios of the colors because Yuki discloses that the ratio of the dimensions are result-effective parameters and therefore can be obtained by routine optimization (MPEP 2144.05(II)).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895